Chief Justice Booth.
This action for pulling down etc. Defendant justifies; first, that he has title by a sheriff’s deed. We conceive that every entry is a trespass, and that an actual peaceable possession is sufficient to maintain this action, but the owner of lands without possession cannot maintain the action. A *216sheriff’s deed only gives the right to possession; the actual possession must be obtained by law. The possession of defendant since the trespass can have no effect. As to damages, the jury will judge of them.
Verdict for plaintiff and damages, $30.